Exhibit 10.35
Chindex International Inc
Executive Management Incentive Program (EMIP)
For the Fiscal Year Ending March 31, 2010
Recognizing that the principal reason for the existence of a corporate entity is
to increase shareholder wealth and that this generally translates into the
maximization of profits over time and is or should be the primary goal of a
publicly held corporation, Chindex International Inc. (Parent Company) has
adopted this Executive Management Incentive Program (EMIP) to help align
remunerative management incentives with the interests of the company’s
shareholding public.
Enrollment

The three executive Officers of the Parent Company are automatically enrolled in
and are beneficiaries of this EMIP. They are the Chief Executive Officer (CEO),
the Chief Financial Officer (CFO) and the Executive Vice President (EVP) in
charge of the Medical Products Division (MPD).
Weighting

There are two parts to the plan based on the Annual Objective Performance
Criteria (AOPC). Sixty percent (60%) of the incentive payout is based on the
achievement of financial objectives as defined in the AOPC and forty percent
(40%) of the incentive payout is based on the achievement of non-financial
objectives as defined in the AOPC as further explained below. An additional
payout based on the evaluation of the Compensation Committee may be awarded
individual executives at the discretion of the committee as explained below.
Annual Objective Performance Criteria
Financial Objectives: The metric of annual performance related to the Financial
Objectives is weighted equally between on two components; 1. a range of growth
in revenue over the prior year, and; 2. a range of growth in operating income,
as adjusted, over the prior year.
Non-financial Objective: The metric of annual performance related to
Non-financial Objectives is assessed by the Compensation Committee relative to
fulfillment of various non-financial objectives such as developmental and
transformational projects, human resources and successor development and other
objectives agreed with the committee at the beginning of or during the relevant
fiscal year.
Incentive payments to executives enrolled in the EMIP will not exceed 55% of
base salary and shall be calculated in accordance with the following table. Such
incentive payments, if earned, shall be paid as soon as practical following the
close of the Company’s fiscal year. Incentive payments for the CEO and CFO shall
be based on the Financial Objectives of the Parent Company. The incentive
payment for the EVP of MPD shall be based 50% on the Financial Objectives of MPD
and 50% on the Financial Objectives of the Parent Company.

 



--------------------------------------------------------------------------------



 



              Cash Bonus as     a % of Base Annual Objective Performance
Criteria   Salary*
Financial Objectives
       
Revenue Growth
       
Below growth range
    0 %
Within growth range
    15 %
Exceeding growth range
    17.5 %
 
       
Operating Income Growth
       
Below growth range
    0 %
Within growth range
    15 %
Exceeding growth range
    17.5 %
 
       
Non-financial Objectives
       
Failure to complete objectives
    0 %
Partial completion of objectives
    10 %
Substantial completion of objectives
    20 %

Other Annual Performance Criteria

Apart from the payouts based on the annual Objective Performance Criteria shown
above, a cash payout not to exceed 50% of base salary may be granted to an
individual at the discretion of the Compensation Committee based on
extraordinary efforts or achievements during the relevant fiscal year or in
acknowledgement of certain possible events altogether beyond the control of the
executives which prevents complete achievement of quantified goals.
Compensation Committee Determination
The determination of meeting any annual performance criteria shall be made in
the sole judgment of the compensation committee based on year-end financial
information provided by management, which determination shall be made within
120 days after the fiscal year-end. Entitlement to any payments under this EMIP
shall be contingent on the participants being employed by the company on the
date of such determination.
 
* Total Actual Base Salary received during Fiscal Year 2010

2